Citation Nr: 0634619	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  06-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 5, 2004 
for special monthly pension (SMP) due to the need for regular 
aid and attendance (A&A).




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty during World War II, from 
April 1943 to March 1945.  There is a power of attorney (POA) 
in favor of his daughter, M. P.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted non-
service connected pension benefits - effective August 5, 
2004, and additional ("special") monthly pension based on 
the need for regular A&A - also effective August 5, 2004.  A 
more recent, August 2005, RO decision assigned an 
earlier effective date for the non-service connected pension 
benefits, while continuing the prior effective date of August 
5, 2004, for the SMP based on A&A.  And this is the claim at 
issue.

The Board has advanced the veteran's case on the docket in 
light of his age.  38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran was hospitalized for at least 30 days 
immediately following the onset of his permanent and total 
disability.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for an earlier effective date of June 12, 
2004, but no sooner, for SMP based on A&A.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.151(b), 3.400(b)(ii)(B) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA's regulations implementing the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all elements of a claim - which, in this case, are 
veteran status, active service during a period of war, 
existence of a disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice, to the 
extent possible, must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (which, here, is the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
There are certain situations, however, when even post-
decisional VCAA notice may be nonprejudicial, but this 
depends on the specific facts of the case in question.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board is granting the benefit requested in this 
appeal, in full, there is no need to determine whether there 
has been compliance with the VCAA because even if there has 
not been, this is inconsequential and therefore at most 
harmless error.


Analysis

The RO received the veteran's application for nonservice-
connected pension on August 5, 2004.  He underwent a VA 
examination that same month, in connection with his claim, 
and the examiner certified the veteran required the daily 
personal health care of a skilled provider, without which he 
would require hospital, nursing home, or other institutional 
care.  An RO rating decision later that same month granted 
the pension claim and, as well, granted additional 
("special) monthly pension based on A&A - all effective 
August 5, 2004, the date of receipt of the claim.  The 
veteran was deemed to meet the requirements for pension as of 
the date his claim was received, regardless of whether he was 
permanently and totally disabled due to the fact that he was 
over age 65 upon receipt of his claim.  See 38 C.F.R. 
§ 3.3(a)(3).

A more recent August 2005 RO letter informed the veteran that 
he was awarded an earlier effective date of September 1, 2003 
for his nonservice-connected pension due to his having met 
the age and income eligibility requirements for this benefit 
as of that date.  But the RO confirmed the August 5, 2004, 
effective date for his SMP based on A&A.  In response, he 
submitted a notice of disagreement (NOD) and later, 
substantive appeal (VA Form 9), requesting an earlier 
effective date of July 16, 2004, the date he was admitted to 
a personal care home.



Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

Section 3.400 provides further that:

(a) Unless specifically provided.  On basis of facts 
found.

(b) Disability benefits-(1) Disability pension (§3.3).  
An award of disability pension may not be effective 
prior to the date entitlement arose.

(ii)  Claims received on or after October 1, 1984.  (A)  
Except as provided in paragraph (b)(1)(ii)(B) of this 
section, date of receipt of claim.

(B)  If, within one year from the date on which the 
veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which 
was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him 
or her from filing a disability pension claim for at 
least the first 30 days immediately following the date 
on which the veteran became permanently and totally 
disabled, the disability pension award may be effective 
from the date of receipt of claim or the date on which 
the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization 
will generally qualify as sufficiently incapacitating 
to have prevented the filing of a claim.  For the 
purposes of this subparagraph, the presumptive 
provisions of §3.342(a) do not apply.

To establish entitlement to SMP based on the need for regular 
A&A, the veteran must be a patient in a nursing home on 
account of mental or physical incapacity; or be blind or so 
nearly blind as to have corrected visual acuity in both eyes 
of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for the 
regular A&A of another person as set forth in § 3.352(a).  
See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(b).

Title 38, C.F.R. § 3.352(a), provides for the following basic 
considerations in determining the need for regular A&A of 
another person:  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
A&A, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular A&A of another will not be based solely on an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that in order to be 
awarded SMP benefits on the basis of a factual need for A&A, 
the record must show at least one of the enumerated factors 
in § 3.352(a).  Turco, 9 Vet. App. at 224.  

Here, a July 2004 report from the veteran's private doctor 
indicates the veteran was admitted to Shadyside Hospital on 
June 12, 2004, due to urinary incontinence and inability to 
walk.  There also were EKG changes and memory loss.  This 
doctor assessed the veteran as nursing facility clinically 
eligible for services to be provided at home or in a nursing 
facility.  Additional written submissions from the veteran, 
himself, and from his POA daughter, reflect that, after his 
admission to Shadyside Hospital, he never returned home 
because of his worsening medical condition.  As confirmed by 
his doctor's July 2004 report, he was transferred directly 
from Shadyside Hospital to the personal care facility where 
he currently resides.

The evidence of record shows the veteran was a patient in a 
personal care facility no later than July 16, 2004, the date 
he was transferred from Shadyside Hospital, which satisfies 
the criterion of § 3.351(c)(2).  The Board further finds, 
however, that, all things considered, the facts noted in the 
July 2004 medical report shows him to also have been 
permanently and totally disabled as of June 12, 2004, the 
date he was admitted to Shadyside, and indeed that he needed 
the regular assistance of another person - as shown by his 
urinary incontinence, memory loss, & other debilitating 
symptoms.  38 C.F.R. § 3.352(a).

Since the veteran remained hospitalized or was in a nursing 
care facility continuously up to the filing of his claim, the 
Board finds that he was incapacitated for at least the 
requisite 30 days due to his continuous hospitalization.  
Thus, the earlier June 12, 2004 date is more advantageous to 
him than August 5, 2004, the date of receipt of his actual 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400(a), 
(b), (b)(ii).  So he is entitled to this earlier effective 
date, especially when all reasonable doubt is resolved in his 
favor.  38 C.F.R. § 4.3.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

An earlier effective date of June 12, 2004, is granted for 
SMP based on the need for regular A&A, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


